UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    THE VAN TEASLEY TRUST,

                 Plaintiff,

          v.                                               Civil Action No. 17-223 (RDM)

    JAMES E. BERGER, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

         Defendant Dajuan Hart removed this action from the “Landlord and Tenant Branch” of

the Superior Court of the District of Columbia to this Court on February 1, 2017. Dkt. 1 at 1–2,

4. Hart asserts that this Court has original jurisdiction under 28 U.S.C. § 1331. Id. at 2. He

further alleges that, because the case “arise[s] under the Fair Debt Collection Practice[s] Act,” he

may “remove[] [it] to [this] Court . . . pursuant to . . . 28 U.S.C. § 1441(a).” Id. On February 13,

2017, this Court issued an order “requir[ing] [Hart] to show cause as to why this case should not

be remanded to the Superior Court of the District of Columbia for failure to establish federal

jurisdiction.” Dkt. 4. To date, Hart has not responded to the Court’s order.1

         Removal to federal court is appropriate only when the case might have originally been

brought in federal court. 28 U.S.C. § 1441(a); see also Caterpillar, Inc. v. Williams, 482 U.S.

386, 392 (1987) (“Only state-court actions that originally could have been filed in federal court

may be removed to federal court by the defendant.”). Here, this Court lacks original jurisdiction



1
  The Court mailed copies of its February 13, 2017, Order to Show Cause to each of the three
defendants at their addresses of record. On March 1, 2017, the mailing sent to one of the other
defendants, James E. Berger, was returned as undeliverable. See Dkt. 5.
over Hart’s action. Although Hart asserts that the underlying civil action “arise[s] under the Fair

Debt Collection Practice[s] Act,” Dkt. 1 at 2—i.e., a federal law—the complaint filed against

him in the Landlord and Tenant Branch of the Superior Court makes no mention of that statute,

see Dkt. 1 at 4–6. Those courts that have considered the issue, moreover, have held that the

complete preemption doctrine is inapplicable to the Fair Debt Collection Practices Act

(“FDCPA”), see, e.g., Virgil v. Reorganized M.W. Co., Inc., 156 F. Supp. 2d 624, 631–32 (S.D.

Miss. 2001); 147 F. Supp. 2d 519, 522 (S.D. Miss. 2001), and, in any event, Hart has not raised

the FDCPA as a defense to this landlord-tenant dispute, see Dkt. 1 at 8–12. Accordingly, there is

nothing that distinguishes this case from the typical case brought in landlord and tenant court in

the District of Columbia, and matters before that court “are not matters over which this federal

district court has original jurisdiction.” Smith Property Holdings One, LP v. Baran, No. 13-cv-

518, 2013 WL 1819457, at *1 (D.D.C. April 16, 2013).

       Because “it appears… that [this] case was not properly removed,” the Court “must

remand it to the state court from which it was removed.” Franchise Tax Bd. of the State of Cal.

v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 8 (1983) (emphasis added).

Accordingly, the Court will remand this action to the Superior Court of the District of Columbia.

       A separate order will issue.

                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


Date: April 4, 2017




                                                 2